Exhibit 99.1 1st Quarter 2013 •Report to Shareholders •Three months ended January 31, 2013 TD Bank Group Reports First Quarter 2013 Results The financial information in this document is reported in Canadian dollars, and is based on our unaudited Interim Consolidated Financial Statements and related Notes prepared in accordance with International Financial Reporting Standards (IFRS), unless otherwise noted. Reported results conform to Generally Accepted Accounting Principles (GAAP), in accordance with IFRS. Adjusted measures are non-GAAP measures. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis (MD&A) for an explanation of reported and adjusted results. FIRST QUARTER FINANCIAL HIGHLIGHTS, compared with the first quarter a year ago: • Reported diluted earnings per share were $1.86, compared with $1.55. • Adjusted diluted earnings per share were $2.00, compared with $1.86. • Reported net income was $1,790 million, compared with $1,478 million. • Adjusted net income was $1,916 million, compared with $1,762 million. FIRST QUARTER ADJUSTMENTS (ITEMS OF NOTE) The first quarter reported earnings figures included the following items of note: • Amortization of intangibles of $56 million after tax (6 cents per share), compared with $60 million after tax (7 cents per share) in the first quarter last year. • A gain of $24 million after tax (3 cents per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale securities portfolio, compared with a loss of $45 million after tax (5 cents per share) in the first quarter last year. • Integration charges and direct transaction costs of $24 million after tax (3 cents per share) relating to the acquisition of the credit card portfolio of MBNA Canada, compared with $24 million after tax (2 cents per share) in the first quarter last year. • A litigation reserve of $70 million after tax (8 cents per share), compared with $171 million after tax (19 cents per share) in the first quarter last year. TORONTO, February 28, 2013 – TD Bank Group (TD or the Bank) today announced its financial results for the first quarter ended January 31, 2013. Results for the quarter reflected a record performance, driven by TD’s retail businesses. “This was a very strong start to the year,” said Ed Clark, Group President and Chief Executive Officer. “Adjusted earnings for the quarter were $1.9 billion, up 9% from a year ago, demonstrating the earnings power of our franchise-driven model. The results exceeded our expectations and were particularly impressive when you consider the challenging operating and economic environment.” TD BANK GROUP • FIRST QUARTER 2013 • REPORT TO SHAREHOLDERS Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking reported net income was $920 million in the first quarter. On an adjusted basis, net income was $944 million, up 11% from the same period last year. Results were driven by good loan and deposit volume growth, favourable credit performance and effective expense management. “Canadian Personal and Commercial Banking started 2013 on a strong note,” said Tim Hockey, Group Head, Canadian Banking, Auto Finance, and Credit Cards. “Looking ahead, we expect the operating environment will remain challenging. We will continue to invest in a balance of productivity and growth and focus on our service and convenience model to enhance the customer experience to drive business growth.” Wealth and Insurance Wealth and Insurance net income for the quarter was $377 million, up 8% from the same period last year. The Wealth business grew by 15%, driven by higher fee-based revenue from increased client assets. The Insurance business grew by 10%, driven by lower weather-related claims and increased revenue from premiums. TD Ameritrade contributed $47 million in earnings to the segment, down 15% from the same period last year. “Strong asset growth is driving earnings growth in our Wealth business, despite low trading volumes and the low interest rate environment,” said Mike Pedersen, Group Head, Wealth Management, Insurance, and Corporate Shared Services. “In our Insurance business, our core business fundamentals remain strong and we expect to build on this good start to the year.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking reported net income was US$316 million in the first quarter. On an adjusted basis, net income was US$387 million, up 12% from the same period last year. Results were driven primarily by strong organic growth in loans and deposits and securities gains. “TD Bank, America’s Most Convenient Bank, had a very good first quarter,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking. “We delivered excellent lending growth, strong earnings and improved productivity in the face of a challenging operating environment.” Wholesale Banking Wholesale Banking posted net income of $159 million for the quarter, a decrease of 18% from the same period last year. The decrease was primarily due to reduced trading-related revenue from fixed income businesses, partially offset by improved credit origination fees. “It was a soft start to the year, despite good client-related activity,” said Bob Dorrance, Group Head, Wholesale Banking. “We expect to capitalize on increased market activity in originations, M&A and advisory as macroeconomic conditions stabilize.” Capital TD’s Common Equity Tier 1 ratio on a Basel III “all-in” basis was 8.8%. Conclusion “Today we announced a dividend increase of4 cents per common share, payable in April, demonstrating the Board’s confidence in TD’s ability to deliver sustainable earnings growth and consistent with our stated aim to increase the dividend payout ratio over time,” said Clark. “Overall we were very pleased with our strong start to 2013, and we’re encouraged by signs of improvement in the global economy. However, we remain cautious as slowing growth and the low interest rate environment impact our businesses. We will continue to strategically invest in our businesses while prudently managing our expense growth.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • FIRST QUARTER 2013 •REPORT TO SHAREHOLDERS Page 3 CONTENTS 1 FIRST QUARTER FINANCIAL HIGHLIGHTS and ADJUSTMENTS (ITEMS OF NOTE) 43 Accounting Policies and Estimates 43 Changes in Internal Control over Financial Reporting MANAGEMENT’S DISCUSSION AND ANALYSIS 4 Financial Highlights INTERIM CONSOLIDATED FINANCIAL STATEMENTS 5 How We Performed 44 Interim Consolidated Balance Sheet 10 Financial Results Overview 45 Interim Consolidated Statement of Income 14 How Our Businesses Performed 46 Interim Consolidated Statement of Comprehensive Income 21 Balance Sheet Review 47 Interim Consolidated Statement of Changes in Equity 22 Credit Portfolio Quality 48 Interim Consolidated Statement of Cash Flows 29 Capital Position 49 Notes to Interim Consolidated Financial Statements 30 Managing Risk 40 Securitization andOff-Balance Sheet Arrangements 73 SHAREHOLDER AND INVESTOR INFORMATION 42 Quarterly Results Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this document, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this document, the Management’s Discussion and Analysis in the Bank’s 2012 Annual Report (“2012 MD&A”) under the headings “Economic Summary and Outlook”, for each business segment “Business Outlook and Focus for 2013” and in other statements regarding the Bank’s objectives and priorities for 2013 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic, political, and regulatory environments, such risks and uncertainties – many of which are beyond the Bank’s control and the effects of which can be difficult to predict – may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational (including technology), reputational, insurance, strategic, regulatory, legal, environmental, capital adequacy, and other risks, all of which are discussed in the 2012 MD&A. Examples of such risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2012” in the “Financial Results Overview” section of the 2012 MD&A; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; changes to the Bank’s credit ratings; increased funding costs for credit due to market illiquidityand competition for funding; the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information and disruptions in the Bank’s information technology, internet, network access or other voice or data communications systems or services; and the overall difficult litigation environment, including in the United States. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2012 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the 2012 MD&A under the headings “Economic Summary and Outlook”, as updated in this document; for each business segment, “Business Outlook and Focus for 2013”, as updated in this document under the headings “Business Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s shareholders and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • FIRST QUARTER 2013 •REPORT TO SHAREHOLDERS Page 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATING PERFORMANCE This MD&A is presented to enable readers to assess material changes in the financial condition and operating results of TD Bank Group (TD or the Bank) for the three months ended January 31, 2013, compared with the corresponding periods. This MD&A should be read in conjunction with the Bank’s unaudited Interim Consolidated Financial Statements and related Notes included in this Report to Shareholders and with the 2012 Annual Report. This MD&A is dated February 27, 2013. Unless otherwise indicated, all amounts are expressed in Canadian dollars and have been primarily derived from the Bank’s 2012 Annual Report or Interim Consolidated Financial Statements and related Notes, prepared in accordance with IFRS. Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank, including the Bank’s 2012 Annual Information Form, is available on the Bank’s website at http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC) website at http://www.sec.gov (EDGAR filers section). TABLE 1: FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended January 31 October 31 January 31 Results of operations Total revenue $ $ $ Provision for credit losses Non-interest expenses Net income – reported Net income – adjusted1 Economic profit2 Return on common equity – reported 15.3 % 14.0 % 14.0 % Return on common equity – adjusted2 16.4 % 15.5 % 16.8 % Financial position Total assets3 $ $ $ Total equity Total risk-weighted assets4 Financial ratios Efficiency ratio – reported 58.5 % 61.2 % 62.9 % Efficiency ratio – adjusted1 55.6 % 59.0 % 55.3 % Common Equity Tier 1 capital to risk weighted assets5 8.8 % n/a n/a Tier 1 capital to risk weighted assets4 10.9 % 12.6 % 11.6 % Provision for credit losses as a % of net average loans and acceptances6 0.35 % 0.54 % 0.38 % Common share information – reported (dollars) Per share earnings Basic $ $ $ Diluted Dividends per share Book value per share Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ $ $ Dividend yield 3.7 % 3.6 % 3.6 % Dividend payout ratio 41.2 % 46.1 % 43.7 % Price to earnings ratio Common share information – adjusted (dollars)1 Per share earnings Basic $ $ $ Diluted Dividend payout ratio 38.3 % 41.7 % 36.3 % Price to earnings ratio 1 Adjusted measures are non-GAAP measures. Refer to the “How The Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and adjusted return on common equity are non-GAAP financial measures. Refer to the “Economic Profit and Return on Common Equity” section for an explanation. 3 Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. 4 Effective Q1 2013, amounts are calculated in accordance with the Basel III regulatory framework, and are presented based on the “all-in” methodology. Prior to Q1 2013, amounts were calculated in accordance with the Basel II regulatory framework. 5 Effective Q1 2013, the Bank implemented the Basel III regulatory framework. As a result, the Bank began reporting the Common Equity Tier 1 capital measure, in accordance with the “all-in” methodology. 6 Excludes acquired credit-impaired loans and debt securities classified as loans. For additional information on acquired credit-impaired loans, see the “Credit Portfolio Quality” section of this document and Note 5 to the Interim Consolidated Financial Statements. For additional information on debt securities classified as loans, see the “Exposure to Non-agency Collateralized Mortgage Obligations” discussion and tables in the “Credit Portfolio Quality” section of this document and Note 5 to the Interim Consolidated Financial Statements. TD BANK GROUP • FIRST QUARTER 2013 •REPORT TO SHAREHOLDERS Page 5 HOW WE PERFORMED Corporate Overview The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Group. TD is the sixth largest bank in North America by branches and serves approximately 22 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, Wealth and Insurance, U.S. Personal and Commercial Banking, and Wholesale Banking. TD also ranks among the world's leading online financial services firms, with more than 9 million online customers. TD had $818 billion in assets on January 31, 2013. The Toronto-Dominion Bank trades under the symbol “TD” on the Toronto and New York Stock Exchanges. How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with IFRS and refers to results prepared in accordance with IFRS as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with IFRS. Adjusted results, items of note, and related terms used in this document are not defined terms under IFRS and, therefore, may not be comparable to similar terms used by other issuers. TABLE 2: OPERATING RESULTS – REPORTED (millions of Canadian dollars) For the three months ended January 31 October 31 January 31 Net interest income $ $ $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes and equity in net income of an investment in associate Provision for income taxes Equity in net income of an investment in associate, net of income taxes 59 57 61 Net income – reported Preferred dividends 49 49 49 Net income available to common shareholders and non-controlling interests in subsidiaries $ $ $ Attributable to: Non-controlling interests $
